Notice of Allowability
The Amendment filed after final, 29 January 2020 has been entered.  
Claims 1-3, 9 and 22-29 are cancelled and claim 31 is new.  
Claims 4-6, 21, 30 and 31 are allowed.    
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7, 8, and 10-20 directed to an invention and species non-elected without traverse.  Accordingly, claims 7, 8 and 10-20 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Sumner et al. (“Production and Evaluation of Pea Protein Isolate”, Journal of Food Science, Volume 46, 1981, pp. 364-372) disclose a pea protein isolate with a protein content of about 96% and a natural pH of 7.0  made by the process of (a) extracting high protein pea flour with water; (b) adjusting the pH to 9 with 1 N NaOH and separating the extract by centrifugation; (c) precipitating the protein by adjusting pH of the extract to 4.5 with 1N HCl; (d) separating the precipitate by centrifuging; (e) redispersing the precipitate in water at pH 9; (f) reprecipitating the protein at pH 4.5 and separating out the precipitate; (g) washing the precipitate at pH 4.5; slurring the precipitate and adjusting the pH to 6.5 to 7 (p. 364/Laboratory trials); and (h) drying the pH adjusted slurry to obtain a high protein pea protein isolate.   
Sumner et al. does is silent with respect to phytic acid content.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carnovale et al. (“Phytic Acid in Faba Bean and Pea: Effect on Protein Availability”, Cereal Chem, 65(2), 1988, pp. 114-117) teaches protein concentrate from faba bean and pea have phytic acid over 1.9% (dry basis weight) when comprising a protein content of at least 60% (N x 6.25)(dry weight basis – p. 115/Table I).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796